NON-FINAL OFFICE ACTION
Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 8,029,437 (the ‘437 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

	Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘437 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Pertinent Prosecution History
	US Patent Application number 11/206,562 (“the ‘362 application”) resulting in US Patent Number 7,530,945 (“the ‘945 patent”) which is the parent patent to the ‘437 patent, was filed 08/18/2005.  The first correspondence from the examiner included a requirement for restriction/election.1  The restriction was made between claims 1-6, drawn to an endoscope, and claims 7-13, drawn to a method for assembling an endoscope.  Applicant elected the invention of Group II, claims 7-13.2
	The ‘362 application was allowed according to the examiner since,
The prior art does not teach or fairly suggest the method for assembling an endoscope as recited in claims 7-13 of the instant invention comprising, inter alia a method for assembling an endoscope having a tubular shaft and an optical system having several components, wherein the components are contained in an interior of the tubular shaft, the components of the optical system are at least partially surrounded by a tube made of both a transparent and a shrunk material comprising the steps of: placing the components into the transparent and shrinkable material, shrinking the material of the tube to secure the components relative to one another, then checking the position of the components relative to each other through the transparent material of the shrink tube, prior to inserting the unit into the tubular shaft.

No prior art was applied to the claims and claims 1-6 were cancelled via examiner’s amendment
in the same notice of allowance as those claims were drawn to a non-elected invention.3
	US Patent Application number 12/413,891 (“the ‘891 application”) resulting in the ‘437 patent was filed 03/30/2009 as a division to the ‘562 application containing claims drawn to the non-elected invention of the ‘362 application.  The claims were allowed without a written reasons for allowance; however, the allowance was in response to an amendment to the claims that included the new limitations of 1) the tubular shaft “having an
inside face,” 1) said components “comprising at least two of the following: a lens, a spacer, a
diaphragm, a prism and a filter, said components directly” surrounded by a support piece made of a shrunk material;” and iii) “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft” for claim 1 and i) the tubular shaft having an interior “and an inside face,” ii) “the plurality of components comprising at least two of the following: a lens, a spacer, a diaphragm, a prism and a filter”; “said shrunk material directly surrounding said plurality of components”; and “a gap located between an outside surface of said tube of shrunk material and said inside face of said tubular shaft” for patented claim 8.4  Applicant in their currently filed remarks stated how the prior art failed to teach these limitations.  
	A request for inter partes reexamination of the ‘437 patent (Reexamination control number 95/002,301, “the ‘2301 reexam”) was filed 09/14/2012 which was ordered.  The prosecution of the ‘2301 reexam concluded with the United States Court of Appeals for the Federal Circuit (CAFC) Judgement entered on 02/03/2016 affirming the Patent Trial and Appeal Board (PTAB) Decision of 03/17/2015 affirming the examiner.  The Right of Appeal Notice mailed 09/26/2013 indicated that claims 1-7 were not subject to reexamination, 8-14 were patentable as amended and new claims 15-21 were rejected.  Patent owner had amended independent claim 8 to delete the claim limitations of [either] and [or translucent] and dependent claims 9 through 13 to delete the claim limitations of [or translucent].5  Claim 14 was allowable based on its dependency from amended claim 8.  Without this amendment claims 8-14 were only afforded a prior date of 03/30/2009, the filing date of the ‘891 application.6  Once the claims were amended as indicated, they were afforded priority back to 01/29/2004 thereby rendering previously applied prior art no longer available.7
	A first reissue application, 13/921,884 (“the ‘884 reissue application”) was filed 06/19/2013.  The ‘884 reissue application resulted in Reissue Patent RE47004 which contained original claims 1-14 (including the Reexamination Certificate) and added new claims 15-32.  The reissue application was filed in order to correct an error in the original patent claims that the patentee claimed less than they had a right to claim, specifically the limitation of “transparent” in original claim 1.  Therefore, independent claims 15 and 23 issued without the limitation of “transparent” among other changes to the claims.  During the prosecution of the ‘884 reissue application, applicant amended the claims to add the limitation of “permits a visual check” and “permits a visual inspection” to independent claims 15 and 24, respectively, in order to define the claims over the prior art.  As stated in the Remarks filed 06/23/2017, page. 8, “[t]hese amendments are made for the purpose of even further distinguishing over the cited references.”8  
	A second continuation reissue application, 16/114,949 (“the ‘949 reissue application”) was filed 08/28/2018.  The ‘949 reissue application resulted in Reissue Patent RE48363 which added new claims 15-34.  The reissue application was filed in order to correct an error in the original patent claims that the patentee claimed less than they had a right to claim, specifically the limitation of “a support piece” in original claim 1.  Therefore, independent claims 15 and 26 issued without the limitation of “a support piece” among other changes to the claims.

Response to Amendment
It is noted that the claim amendment is not in proper form.  Currently presented claims 15 and 16 are actually previously presented claims 25 and 26.  When replying to this office action all previously presented claims must be indicated and their current status included.  All new claims once introduced should be maintained and if cancelled indicated as such.  All new claims even if amended should be underlined in their entirely.  For example, the present claim listings should read:
Claims 1-14 (Cancelled)
Claims 15-24 (Cancelled)
Claim 25. (New) with text of claim completely underlined
Claim 26. (New) with text of claim completely underlined.  

Error Statement
Claims 15-16 are rejected as being based upon a defective reissue declaration under 35 USC § 251.  See 37 CFR § 1.175.  The error statement in the Declaration filed 12/04/2020 is defective in lacking the listing of one original claim and actual claim language from that one original claim that caused the error.  It is noted that applicant’s response filed 11/11/22 states that new declarations were filed with the response; however, no new declarations have been added to the file.  
Recapture
The rejection of claims 15-26 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based has been withdrawn in light of the amendment to the claim filed 11/11/22. 

Application Data Sheet
	The ADS filed 11/11/12 is objected to.  The Domestic Benefit/National Stage Information section of the ADS filed 12/4/2020 and 11/11/12 is not accurate which has resulted in an inaccurate priority chain on the filing receipt mailed 12/09/2020.
	Specifically, the current reissue application number should be used on the ADS in order achieve utmost clarity.  The current reissue application in addition to being listed as a continuation of 16/114,949 must also be listed (on a separate line) as a Reissue of prior application number 12/413,891 which issued as Patent Number 8,029,437.  Prior Application Number 16/114/949 in addition to being listed as a continuation of 13/921,884 must also be listed (on a separate line) as a Reissue of 12/413,891 which issued as Patent Number 8,029,437.
Applicant is reminded to file a request for corrected filing receipt.  A request for corrected filing receipt is the only way the filing receipt will be updated to reflect the corrected priority chain in a newly submitted ADS.  

Amendment to Specification
	The amendment to the first paragraph of the specification filed 11/11/22 has been entered into the record.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radial bores” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the patent specification does not convey how the radial bores are “adapted to introduce an adhesive from an exterior of the tubular shaft into the gap.”
Response to Amendment
It is noted that the claim amendment is not in proper form.  Currently presented claims 15 and 16 are actually previously presented claims 25 and 26.  When replying to this office action all previously presented claims must be indicated and their current status included.  All new claims once introduced should be maintained and if cancelled indicated as such.  All new claims even if amended should be underlined in their entirely.  For example, the present claim listings should read:
Claims 1-14 (Cancelled)
Claims 15-24 (Cancelled)
Claim 25. (New) with text of claim completely underlined
Claim 26. (New) with text of claim completely underlined.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferee: /WILLIAM C DOERRLER/                  Reexamination Specialist, Art Unit 3993                                                                                                                                                                                      
Conferee: /Patricia L Engle/                 Acting SPRS, Art Unit 3993                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the ‘562 application, Requirement for Restriction/Election mailed 07/24/2008, page 2.  
        2 See the ‘562 application, Response to Election /Restriction, page 1.
        3 See the ‘562 application, NOA mailed 03/31/2008.
        4 See the ‘891 application, amendment and arguments filed 05/06/2011.
        5 See the ‘2301 reexam amendment filed 02/19/2013.
        6 See the ‘2301 reexam Non-Final Action mailed 11/20/2012, page 6.
        7 See the ‘2301 reexam Action Closing Prosecution mailed 07/01/2013, pages 4-5.
        8 See the ‘884 reissue application, Remarks filed 06/23/2017, page 8.